Citation Nr: 9918347	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  98-19 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
fracture of the lumbar spine, L1-L4, current rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of April 1998 from the Winston-Salem, North 
Carolina, Regional Office (RO).  The sole issue on appeal 
concerns entitlement to an increased evaluation for a lumbar 
spine disorder.


REMAND

The veteran contends, in essence, that his service-connected 
lumbar spine disorder is more severe in nature than currently 
evaluated, and therefore that he is entitled to an increased 
disability rating.

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, his claim is plausible.  See Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Once it has been determined that a 
claim is well grounded, VA has a duty to assist the veteran 
in the development of evidence pertinent to his claim. 

The Board notes that the veteran's most recent VA examination 
in September 1998 did not include electromyogram and nerve 
conduction studies.  A hearing was held before a member of 
the Board sitting at Washington, D. C., in a May 1999.  At 
that time, the veteran testified as to shooting pains and 
tingling sensation in his legs, with weakness, and foot drop.  
He stated that his legs were weak and he uses crutches to 
assist him in walking. He further testified that he received 
treatment at a VA facility.  He indicated that during the 
prior year he had been seen approximately 5 times.  These 
records are not on file.

The Board further notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
there is functional loss due to pain, that the examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, No. 94-242 (U.S. 
Vet.App. Sept. 22, 1995). 

The representative has requested veteran's case be remanded 
to the RO in order to provide the veteran with a neurological 
examination in order to further assess the severity of the 
service-connected spine disability.  In view of the veteran's 
hearing testimony concerning his symptoms, and in order to 
comply with the Deluca case, the Board concurs.

In accordance with the statutory duty to assist and to ensure 
the veteran's right of due process, this case is REMANDED for 
the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment of his back disability.  
The RO should also notify the veteran 
that he may submit additional evidence 
and argument in support of his claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.   The RO should request the VA medical 
facility in Fayetteville, North Carolina, 
to furnish copies of all treatment 
records covering the period from 1996 to 
the present.

3.  The veteran should be scheduled for a 
VA examination by a neurologist in order 
to determine the severity of the service-
connected lumbar spine disorder.  The 
examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to an electromyogram and nerve conduction 
studies, any other testing deemed 
necessary should be performed.  It is 
requested that the examiner obtain a 
detailed occupational history.  

The veteran's lumbar spine should be 
examined for any limitation of motion.  
The examiner should also be asked to 
include the normal ranges of motion of 
the lumbar spine.  It is requested that 
the examiner comment on the functional 
limitations, if any, caused by weakness, 
pain, defective innervation, or other 
pathology.  The examiner should indicate 
any involvement of joint structure, 
muscles and nerves, and comment on the 
presence or absence of pain, weakened 
movement, excess fatigability, 
incoordination, muscle atrophy, changes 
in condition of the skin indicative of 
disuse, and the functional loss resulting 
from any such manifestations.  The 
examiner should also provide an opinion 
as to the degree of any functional loss 
that is likely to result from a flare-up 
of symptoms or on extended use.  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbation of symptoms.  

3.  Thereafter, the RO should 
readjudicate the issue in appellate 
status.  

If the decision remain adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case and an opportunity to respond.  The 
case should thereafter be returned to the Board for further 
review, as appropriate.  The Board implies no conclusions, 
either legal or factual by this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









